Title: Thomas Jefferson to Joseph Delaplaine, 9 February 1816
From: Jefferson, Thomas
To: Delaplaine, Joseph


          
            Sir
            Monticello Feb. 9. 16.
          
          Before the receipt of your letter of Jan. 27. I had received those of Dec. 20. & Jan. 14. which remained unacknoleged. this I am certain you will pardon when I assure you that I pass from four to six hours of every day of my life at the writing table, answering letters in nine tenths of which neither my interests nor inclinations are engaged. this mass of labor obliges me to marshall marshal it’s calls, and to answer first what presses most. your two preceding letters related to a portrait on which I had, in a former one one or more former ones,  given you all the information I possessed, and having nothing new to add, I thought you would excuse my not repeating the old.
          I have to thank you for the print of mr Fulton. it is a good likeness and elegantly executed.you request me, in your last letter, to give you ‘the facts of my life, birth, parentage, profession, time of going to Europe, returning, offices Etc.’ I really have not time to do it, and still less inclination. to become my own biographer is the last thing in the world I would undertake. No. if there has been any thing in my course worth the public attention, they are better judges of it than I can be myself, and to them it is my duty to leave it.there was a work published in England under the title of ‘Public characters’ in which they honored me with a place. I never knew, nor could suspect, who wrote what related to myself; but it must have been some one who had been in a situation to obtain tolerably exact and minute information. I do not now possess the book, and therefore cannot say whether there were inaccuracies in it. with my excuse for thinking I ought not to meddle with this subject, accept the tender of my respects.
          Th: Jefferson
        